EXHIBIT 10.1

MASSEY ENERGY COMPANY

NON-EMPLOYEE DIRECTORS – COMPENSATION SUMMARY

(Amended and Restated Effective January 1, 2009)

 

Annual Retainer    $44,000 annual retainer, plus    $5,000 annual retainer, for
Chairs of Board Committees ($15,000 for Chair of Audit Committee).    $30,000
annual retainer for the Lead Director.    Each annual retainer to be paid in
four (4) equal installments payable as soon as administratively practicable
following the end of the applicable calendar quarter. Meeting Fees    $2,000 for
each Board meeting attended, plus    $2,000 for each Committee meeting attended
   ($3,000 for each Audit Committee meeting).    Meeting fees to be paid as soon
as administratively practicable following the meeting attended for which the
fees are due. Deferred Compensation    Annually directors may defer all or a
portion of their retainer and meeting fees and elect to have such deferred
amounts invested in: (1) an interest-bearing account or (2) phantom stock units
based on Massey Energy common stock.    Payment of deferred retainer and meeting
fees and related earnings to be paid consistent with the terms of the plan
pursuant to which such amounts are deferred. Initial Grant of Restricted Stock
   $110,000 worth of restricted shares one-time grant.    The shares may not be
sold until they vest, but do receive dividends prior to vesting. One third of
the shares vest per year, assuming continued service or upon the earlier
occurrence of any of the following while serving as a director: (i) the
applicable director attains the age for mandatory retirement from the Board (if
applicable) in effect on the date of the award or retires upon Board approval,
(ii) the applicable director dies or becomes permanently and totally disabled,
or (iii) the director’s service is terminated within two years after a change of
control occurs other than on account of a voluntary resignation. Initial Grant
of Restricted Units    $74,000 worth of restricted units one-time grant.
Portions of the units become earned and payable at the same time as each portion
of the Initial Grant of Restricted Stock to which such units relate vests.



--------------------------------------------------------------------------------

Annual Grant    $80,000 worth of restricted shares and/or non-qualified stock
options annual grant. The proportion of each annual grant made in restricted
shares and/or non-qualified stock options will be at the sole discretion of the
director. A pro rata portion of the annual grant is given to a new director
whose term begins during a fiscal year. The shares may not be sold until they
vest, but do receive dividends prior to vesting. One third of the shares vest
per year, assuming continued service, or upon the earlier occurrence of any of
the following while serving as a director: (i) the applicable director attains
at the age for mandatory retirement from the Board (if applicable) in effect on
the date of the award and retires upon Board approval, (ii) the applicable
director dies or becomes permanently and totally disabled, or (iii) the
director’s service is terminated within two years after a change of control
occurs other than on account of a voluntary resignation. One third of the
non-qualified stock options vest per year, assuming continued service, or upon
the earlier occurrence of any of the following while serving as a director: (i)
the applicable director attains at the age for mandatory retirement from the
Board (if applicable) in effect on the date of the award and retires upon Board
approval, (ii) the applicable director dies or becomes permanently and totally
disabled, or (iii) the director’s service is terminated within two years after a
change of control occurs other than on account of a voluntary resignation.
Insurance    $75,000 life insurance (may require medical examination).   
$250,000 travel accident insurance while traveling for Massey Energy Company.   
$75,000,000 Directors and Officers liability insurance. Physicals    An annual
physical, at the election of the director. Supplemental Health Insurance   
Secondary supplemental health insurance, at the election of the director.

 

2